DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s response filed March 3, 2021 is hereby acknowledged.  Claims 1-6 remain pending in the application and are addressed below.  

Claim Objections
4.	Claims 1-6 are objected to because of the following informalities:  
Regarding claim 1, on line 7, --(d)-- should be inserted at the beginning of the line, before “a central paint”.  It is unclear why this letter was deleted from the claim in the most recently filed response, since “(a), (b), (c), (e) and (f)” remain in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Toth, USPN 5,080,285.
As to claim 1, Toth shows/describes an HVLP paint spray gun (see Fig. 5), comprising: a housing (10); a tubular extension (12) mounted onto the housing and having a first passageway (clearly shown in Fig. 5, and as correspondingly labeled with reference number “36” in the embodiment of Fig. 1 of Toth); an air cap (14) mounted on the tubular extension for discharging paint, the air cap having a nozzle (24) in communication with the first passageway; a central paint discharge opening (30); a first source of turbine air (as fed through fitting “76”) for delivering atomizing turbine air to the air cap for atomizing the discharging paint; and a second source of turbine air (as fed through passageway “91”) for delivering fanning air to the air cap and being directed at the discharging paint.
As to claim 2, Toth shows/describes the gun further comprising: a trigger and a source of compressed air, the compressed air for regulating the trigger, and the trigger for controlling paint delivered through the first passageway to the air cap (see column 6, lines 15-17; which directs the reader to what is described in column 4, lines 14-32).
As to claim 3, Toth shows/describes the nozzle as having a plurality of radially projecting wings (clearly shown in Fig. 5, and as correspondingly labeled with reference number “52” in 
As to claim 4, Toth shows/describes the tubular extension including a turbine air chamber (clearly shown in Fig. 5, and as correspondingly labeled with reference number “60” in the embodiment of Fig. 1 of Toth) in fluid communication with the air cap, wherein the turbine air passing from the chamber through the air cap atomizes paint discharged through the central opening.
As to claim 5, Toth shows/describes the gun further including a passageway (91) for delivering fanning turbine air to the already atomized paint.
As to claim 6, Toth shows/describes the fanning air passageway (91) being provided at a forward end of the tubular extension proximate the air cap at a location on the tubular extension to a position opposite to a passageway of the atomizing turbine air.

Response to Arguments
7.	Applicant’s arguments, see the second from last paragraph on page 4 of the “Remarks” section of the response filed March 3, 2021, have been fully considered but they are not persuasive.
	Applicant argues that Toth “uses compressed air for fanning and turbine air for atomizing”, and thus Applicant asserts that Toth cannot be said to anticipate claim 1, which requires “the use of turbine air for both fanning and atomizing”.
	It is this Office’s position that Toth clearly anticipates each and every element and limitation of the claimed invention, as set forth in paragraph 6 of the instant Office action, the position of which is essentially repeated from the Office action mailed September 3, 2020.  More and fanning”.  The rejection is thus maintained.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752